—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered March 31, 1997, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree (two counts), aggravated unlicensed operation of a motor vehicle in the second degree, and operating a motor vehicle while under the influence of alcohol (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Miller, O’Brien and Copertino, JJ., concur.